The complaint states a cause of action of trespass on plaintiff’s person. (Sullivan v. Dunham, 161 N. Y. 290.) Allegations of negligence and carelessness are irrelevant and not proper subjects of a bill of particulars. The order appealed from is, therefore, modified by striking out all allusions to charges of negligence, and eliminating the provision for a reference. This leaves in force the requirements for the bill of particulars numbered first, third and fourth, which plaintiff is to give within thirty days, with a stay until complied with. As thus modified the order is affirmed, without costs. Jenks, P. J., Mills, Rich, Putnam and Blackmar, JJ., concurred. Order to be settled before Mr. Justice Putnam.